UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50125
                         Summary Calendar



                       ROBERT KEITH ROMERO,

                                              Plaintiff - Appellee,


                                versus


                     PROFESSIONAL PERFORMANCE
                        DEVELOPMENT GROUP,

                                              Defendant – Appellant.



           Appeal from the United States District Court
                 For the Western District of Texas
                         (No. SA-01-CV-912)

                             July 26, 2002


Before JOLLY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellee Robert K. Romero sued his former employer

Professional Performance Development Group (“PPDG”), claiming

that PPDG’s firing him violated the Americans with Disabilities

Act (“ADA”) and Title VII.    PPDG appeals the district court’s

denial of its motion for stay pending arbitration.    Romero has


  *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
not filed a brief in opposition.   We have jurisdiction, see 9

U.S.C. § 16(a), and now reverse.

      We review the district court’s refusal to stay pending

arbitration de novo.   See Texaco Exploration & Production Co. v.

AmClyde Engineered Prods., Inc., 243 F.3d 906, 908 (5th Cir.

2002).   The district court denied stay because it concluded that

the arbitration agreement between Romero and PPDG was non-

binding.   We review this determination de novo, too.   See R.M.

Perez & Assocs., Inc. v Welsh, 960 F.2d 534, 337-38 (5th Cir.

1992).   Arbitration agreements are subject to the same rules of

construction used to interpret contracts, see Harvey v. Joyce,

199 F.3d 790, 794 (5th Cir. 2000), except that ambiguity in an

arbitration agreement should be resolved in favor of requiring

arbitration, see Moses H. Cone Memorial Hosp. v. Mercury Constr.

Corp., 460 U.S. 1, 24 (1983).   Unless otherwise specified, an

arbitration agreement embraces statutory claims as well as

contract claims.   See Miller v. Public Storage Mgmt., Inc., 121

F.3d 215, 218 (5th Cir. 1997)(noting that ADA and Title VII suits

are subject to the Federal Arbitration Act).

      In reaching its conclusion, the district court relied on

Section 2 of the agreement, which provides the procedures for

arbitration “in the event” that the employee “wish[es] to demand”

it.   To the district court, this seemingly optional language

suggested that the agreement was non-binding.   We disagree.


                                -2-
Basing a construction on a single phrase read apart from

surrounding language runs afoul of the rule that contracts should

be read as a whole.    The first paragraph of the agreement states:

       I, the undersigned employee . . . hereby agree that in
       the event that a disagreement arises between myself and
       PPDG arising out of, or in any fashion relating to my
       employment with PPDG, that disagreement shall be
       resolved in the manner set forth below.

This language evidences a promise that the employee (here Romero)

will submit to arbitration.    It is “optional” only to the extent

that the employee can choose not to pursue the disagreement at

all.    “[I]n the event” that he does, however, resolution must be

had in accordance with the procedures described in the agreement.

Romero is therefore bound to arbitrate his claim against PPDG

before litigating in the district court.

       REVERSED and REMANDED for entry of an order staying further

proceedings.




                                 -3-